tcmemo_2015_149 united_states tax_court jason r beck petitioner v commissioner of internal revenue respondent docket no filed date jason r beck pro_se carolyn a schenck and vanessa m hoppe for respondent memorandum opinion goeke judge respondent determined a dollar_figure deficiency in jason r beck’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 the deficiency resulted from respondent’s disallowance unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued of expense deductions claimed on petitioner’s schedule c profit or loss from business for a health care business for the tax_year the expenses reported on petitioner’s schedule c relate to the dispensing of medical marijuana specifically expense deductions claimed for schedule c other expenses rent lease other business property cost_of_goods_sold and advertising were disallowed therefore the issues presented for our decision are whether petitioner is entitled to deduct schedule c expenses totaling dollar_figure for his medical marijuana dispensaries for the taxable_year we hold that he is not whether petitioner is entitled to schedule c cost_of_goods_sold cogs of dollar_figure for items seized during the drug enforcement administration’s continued court rules_of_practice and procedure respondent filed three amendments to answer to apply sec_280e to the schedule c expense deductions disallowed on the notice_of_deficiency disallow additional schedule c expense deductions and increase schedule c gross_receipts significant adjustments that make up the deficiency ie increased gross_receipts of dollar_figure to reflect unreported gross_receipts that respondent discovered after he issued the notice_of_deficiency are no longer at issue as these were decided in respondent’s favor with the granting of respondent’s motion for partial summary_judgment on date dea raid of petitioner’s medical marijuana dispensary in west hollywood california for the taxable_year we hold that he is not whether petitioner is entitled to a sec_165 loss deduction of dollar_figure for items seized during the dea’s raid of petitioner’s medical marijuana dispensary in west hollywood california for taxable_year we hold that he is not whether petitioner is liable for self-employment_tax of dollar_figure for taxable_year we hold that he is and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for taxable_year we hold that he is respondent concedes that petitioner is entitled to dollar_figure in cogs for taxable_year computed as follows the disallowed amount reflected on the notice_of_deficiency of dollar_figure minus dollar_figure that petitioner claims was the value of the marijuana seized by the dea respondent also concedes the issue of whether petitioner failed to report interest_income of dollar_figure for the taxable_year in the third amendment to answer respondent asserted an increase in petitioner’s tax_liability to properly account for self-employment_tax in the correct amount of dollar_figure after respondent’s concessions and the granting of respondent’s motion for partial summary_judgment the self-employment_tax at issue is dollar_figure this is a computational issue and is not discussed further herein background certain facts in evidence have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when the petition was filed petitioner resided in california i formation of alternative herbal health services petitioner started a medical marijuana business in which by had expanded to two medical marijuana dispensaries petitioner operated these dispensaries as a sole_proprietor and conducted business under the name alternative herbal health services ahhs petitioner was not trained in any healthcare-related services and has never worked in the healthcare industry the first dispensary was on haight street in san francisco california san francisco dispensary on date petitioner purchased of the san francisco dispensary six months later he purchased the remaining ownership of the dispensary the san francisco dispensary opened in and closed in the fall of the second dispensary was on santa monica boulevard in west hollywood california west hollywood dispensary the west hollywood dispensary opened in and is currently in operation ii operation of ahhs the dispensaries sold various strands of marijuana marijuana seeds pre- rolled marijuana joints and edible food items prepared with marijuana edibles petitioner did not grow marijuana at either dispensary to sell but rather purchased marijuana from growers the san francisco dispensary had around strands of marijuana the west hollywood dispensary had around strands of marijuana customers who purchased marijuana and edibles from petitioner’s dispensaries were able to smoke and consume those products there petitioner did not sell pipes papers or vaporizers however these types of items were made available to customers who chose to medicate on site petitioner and his employees also conducted the following activities with customers at no charge education on the effects of various strands of marijuana on the body education on the use and benefits of vaporizers discussions on the various strands of marijuana that were for sale discussions on how to grow marijuana and the best grow shops to buy supplies from counseling as to how to load a bong pipe joint or other smoking device and loading grinding and packing marijuana for customers’ use of bongs pipes and vaporizers petitioner grew some small marijuana clones in at the west hollywood dispensary but these plants were never harvested these plants were seized during the dea raid recipients of the medical marijuana provided by the dispensaries could be either medical marijuana patients or designated care-givers of medical marijuana patients in order to enter either dispensary petitioner required that customers provide written recommendations for_the_use_of marijuana from doctors or have medical id cards petitioner did not charge customers for memberships to the dispensaries nor did he charge admittance fees petitioner maintained a checking account in connection with the dispensaries however he did not accept checks or credit cards from customers and operated primarily on a cash_basis petitioner stored marijuana in plastic tubs at both of the dispensaries tub sheets or tub slips were taped to each tub for inventory tracking purposes the tub sheet identified the product name and included details concerning when the tub was filled petitioner’s dispensary employees were supposed to record the details each time marijuana was taken out of a tub and packaged these tub records when totaled reflect only a portion of the marijuana that was available for purchase petitioner destroyed tub records for both of the dispensaries customers of the west hollywood dispensary were given a guest check in connection with a sale of marijuana guest checks were not given to customers of it was petitioner’s ordinary practice to shred all sales and inventory records at the end of the day or by the next day however petitioner was able to recover and produce some of these records the san francisco dispensary in taking customer orders dispensary employees would write the amount weight price and name of the desired strand of marijuana on the guest check if an edible was ordered the quantity name and price was written on the guest check the total amount due was written at the bottom of the guest check dispensary employees took the guest check back from the customer upon receiving payment petitioner shredded most of the guest checks of the west hollywood dispensary petitioner provided respondent with the only remaining documents which included days of guest checks primarily from date the west hollywood dispensary also had a vending machine that dispensed marijuana and edibles the vending machine accepted only cash payments which were collected when the machine was restocked every couple of weeks however no documentation or receipts were separately maintained for the vending machine transactions employees at both dispensaries used a cash register to log sales of marijuana and cash paid out there was only one cash register at each dispensary at the end of each day a z-tape was generated by the cash register which reflected the total sales and payouts of the day petitioner shredded most of the z-tape records from both dispensaries petitioner provided respondent with the only remaining documents which included days of z-tapes from the west hollywood dispensary reflecting the date net sales net tax number of sales amounts paid in and amounts paid out petitioner was unable to recover any z- tapes from the san francisco dispensary at the end of each day that the west hollywood dispensary was open petitioner or his employees packed a plastic baggie with the following documents z-tape documents receiving vouchers sales receipts and guest checks not all baggies contained all types of sales documents petitioner was able to recover some of these baggies and provide them to respondent iii dea raid of the west hollywood dispensary on date the dea was authorized to conduct a search of petitioner’s west hollywood dispensary in the affidavit attached to the federal search warrant application the dea special_agent described the items to be seized as evidence fruits and instrumentalities of violations of several federal drug statutes related to possession with the intent to distribute a controlled substance marijuana the central district of california authorized the dea to seize numerous items including controlled substances such as marijuana and edibles on date dea special agents entered petitioner’s west hollywood dispensary and conducted a search of the premises the dea seized items including controlled substances food items suspected to contain marijuana and marijuana plants the dea also seized dollar_figure and dollar_figure after the dea raid petitioner’s west hollywood dispensary was closed from january through after execution of the federal search warrant the dea and the los angeles police department were authorized by the los angeles superior court to execute a state search warrant at bank of america for accounts in the name of jason robert beck pursuant to the state search warrant funds totaling dollar_figure were seized these funds were believed to be proceeds of marijuana trafficking iv preparation of petitioner’s tax_return petitioner timely filed his tax_return reporting income from form_w-2 wage and tax statement as well as attaching a schedule c for a health care business petitioner reported the income and expenses related to ahhs on the schedule c reporting dollar_figure in gross_receipts with dollar_figure in cogs and dollar_figure in expenses petitioner states that the gross_receipts and cogs entries on his tax_return each include dollar_figure attributable to the value of the marijuana seized by the dea all gross_receipts and expenses reported on petitioner’s tax_return were from the sale or expenses of marijuana or edibles all expenses reported on petitioner’s schedule c pertained to the marijuana dispensaries and those expenses were incurred at the san francisco and west hollywood dispensaries in preparing his tax_return petitioner gave the numbers to his attorney jim hammer who in turn gave them to his tax_return_preparer james moseley once the tax_return was prepared mr moseley gave the return to petitioner for his review and approval upon petitioner’s approval mr moseley efiled the tax_return with respondent mr moseley did no bookkeeping for petitioner the san francisco dispensary or the west hollywood dispensary mr moseley did not review any source documents relating to the numbers reported on petitioner’s tax_return mr moseley did no payroll work for petitioner the san francisco dispensary or the west hollywood dispensary mr moseley did not issue any forms w-2 or forms 1099-misc miscellaneous income on behalf of or in connection with petitioner the san francisco dispensary or the west hollywood dispensary v petitioner’s ahhs records petitioner provided copies of the leases for both of his medical marijuana dispensaries to the court however petitioner did not provide evidence of any lease payments he also provided a copy of the dea search warrant dated date petitioner provided documents relating to payroll but did not provide an explanation as to where these expenses were reported on his tax_return petitioner has not provided any evidence to support the cogs claimed on his schedule c or the deductions claimed for outside services and advertising expenses vi california compassionate use act ccua the state of california’s voters approved the california compassionate use act of codified at cal health safety code sec west as a ballot initiative in the ccua is intended to ensure that seriously ill californians recipients can obtain and use marijuana if physicians recommend marijuana as beneficial to recipients’ health numerous medical marijuana dispensaries were formed in california to dispense medical marijuana to recipients medical marijuana however is a controlled substance under federal_law petitioner intended to dispense medical marijuana through the san francisco dispensary and west hollywood dispensary pursuant to the ccua and related legislation and guidelines discussion california law allows petitioner to dispense medical marijuana to customers through his ahhs dispensaries however federal_law prohibits taxpayers from deducting any expense of a trade_or_business that consists of the trafficking of a controlled substance such as marijuana see sec_280e respondent disallowed deductions claimed on petitioner’s schedule c related to the operation of his ahhs dispensaries for the tax_year petitioner disputes the disallowance and alleges t he disallowance by the irs of certain cost of goods for the wholesale expense of cannabis is improper and the irs is not entitled to any_tax revenue per its own code for medical marijuana during petitioner also states that the irs cannot accept tax revenue on this type of business due to its claim that product i s illegal we are asked to decide whether petitioner may deduct certain schedule c business_expenses related to the operation of his ahhs dispensaries we are also asked to decide whether petitioner is entitled to schedule c cogs or a sec_165 loss deduction for items seized during a dea raid of petitioner’s dispensary and whether petitioner is liable for an accuracy-related_penalty i burden_of_proof the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deductions rule a indopco inc v commissioner u s sec_7491 sometimes shifts the burden_of_proof to the commissioner but that section does not apply where a taxpayer fails to satisfy the recordkeeping and substantiation requirements see sec_7491 and b petitioner has failed to satisfy those requirements respondent bears the burden_of_proof only with respect to the increased deficiency asserted in the amendments to answer see rule a ii schedule c expenses in petitioner trafficked in the sale of marijuana at his ahhs dispensaries petitioner reported dollar_figure in schedule c expenses related to the ahhs dispensaries a business_expense deductions deductions are a matter of legislative grace and taxpayers must maintain sufficient records to substantiate the amounts of their income and entitlement to any deductions or credits claimed rule a indopco inc v commissioner u s pincite 292_us_435 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 we need not decide who bears the burden of proving the applicability of sec_280e because resolution of that issue does not rest on which party bears the burden_of_proof whether an expense is ordinary is determined by time place and circumstance and whether it is necessary is determined by whether it is appropriate and helpful welch v helvering u s pincite the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 where a taxpayer reports a business_expense but cannot fully substantiate it the court generally may approximate the allowable_amount 39_f2d_540 2d cir however we may do so only when the taxpayer provides evidence sufficient to establish a rational basis upon which an estimate can be made 85_tc_731 here petitioner intentionally and routinely destroyed most documents pertaining to the operation of both dispensaries petitioner was able to recover and produce some records however those records do not reconcile with the categories or amounts reported on petitioner’s tax_return petitioner is not entitled to deduct the schedule c expenses because they are unsubstantiated b sec_280e a taxpayer may not deduct any amount_paid or incurred in carrying_on_a_trade_or_business where the trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances which is prohibited by federal_law sec_280e we have previously determined that medical marijuana is a controlled substance under sec_280e see 128_tc_173 see also gonzalez v raich 545_us_1 we have also held that a california medical marijuana dispensary’s dispensing of medical marijuana pursuant to the ccua was trafficking within the meaning of sec_280e champ t c pincite here petitioner was trafficking in a controlled substance petitioner admitted that all of his claimed schedule c expense deductions were attributable to the operation of his ahhs dispensaries in champ t c pincite we held that sec_280e precluded the taxpayer from deducting expenses attributable to a medical marijuana business however we allowed a portion of the taxpayer’s operating_expenses finding that the taxpayer operated two separate businesses id pincite the taxpayer in champ dispensed medical marijuana pursuant to the ccua and also provided caregiving services id pincite because two separate businesses were operated in champ we allowed the taxpayer to deduct the portion of the operating_expenses unrelated to the medical marijuana business id pincite the present case is distinguishable from champ petitioner operated two medical marijuana dispensaries where he sold marijuana and edibles customers were also permitted to medicate onsite petitioner and his employees also instructed customers on the effects of marijuana and the proper use of smoking devices free of charge petitioner has provided no evidence that the ahhs dispensaries sold any non-marijuana-related items the sole purpose of the ahhs dispensaries was to provide customers with medical marijuana and instruct those customers on how to use it unlike the taxpayer in champ petitioner has provided no evidence that he had any business activity unrelated to the sale or distribution of marijuana further petitioner has not established which if any expenses were for any alleged services offered and which expenses related to the sale of marijuana moreover the court_of_appeals for the ninth circuit recently affirmed our decision in 139_tc_19 aff’d __ f 3d __ __ wl at 9th cir date holding that we properly concluded that sec_280e precludes petitioner from deducting pursuant to sec_162 the ordinary and necessary business_expenses associated with his operation of his business therefore petitioner’s schedule c expenses are not deductible after application of sec_280e iii dea-seized property on date the dea seized marijuana edibles and money from petitioner’s west hollywood dispensary these items were not returned to petitioner petitioner valued the seized marijuana at dollar_figure petitioner sought to include this amount as schedule c cogs for taxable_year in addition to the amount respondent already allowed additionally petitioner seeks to deduct a sec_165 loss for the marijuana seized by the dea a cogs cogs is an offset to gross_receipts in determining business income sec_1_61-3 income_tax regs a taxpayer must keep sufficient records to substantiate any amount claimed as cogs wright v commissioner tcmemo_1993_27 petitioner seeks to characterize the cost of marijuana seized by the dea as cogs petitioner values the seized marijuana at dollar_figure but has provided no evidence as to how he computed this amount petitioner carried at least different strands of marijuana in the west hollywood dispensary petitioner failed to identify which strands were among the marijuana confiscated by the dea petitioner did not provide any evidence regarding the amounts he paid for the strands of marijuana or how he determined his selling prices for the various strands of marijuana in addition to marijuana the dea also seized edibles and marijuana plants however it is unclear whether petitioner is including costs of these items in the dollar_figure because of his complete failure to substantiate the value of the seized marijuana petitioner is not entitled to claim dollar_figure as part of his schedule c cogs additionally if petitioner had provided substantiation the seized marijuana would still not be allowable as cogs because the marijuana was confiscated and not sold see 69_tc_75 aff’d 611_f2d_1160 5th cir b sec_165 although it is not entirely clear from the pleadings petitioner appears to seek to deduct a sec_165 loss for the marijuana seized by the dea in general sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 however sec_280e provides that no deduction or credit including a deduction pursuant to sec_165 shall be allowed for any amount_paid or incurred in connection with trafficking in a controlled substance 69_tc_75 therefore petitioner is not entitled to a sec_165 loss deduction for the marijuana seized by the dea iv accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a penalty on an underpayment_of_tax required to be shown on a return if the underpayment is attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6662 determines that disregard includes any careless reckless or intentional disregard sec_6664 provides an exception to the accuracy-related_penalty if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_1_6664-4 income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances 116_tc_438 see sec_1_6664-4 income_tax regs the commissioner bears the burden of production with respect to a taxpayer’s liability for accuracy-related_penalties and the burden_of_proof for increased penalties asserted in the answer see sec_7491 to meet those burdens the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite- petitioner intentionally destroyed most of the inventory and sales records related to his ahhs dispensaries the records petitioner ultimately provided to respondent do not reconcile with the categories or amounts reported on petitioner’s tax_return petitioner has failed to keep and submit adequate_records to support his reported schedule c expenses furthermore petitioner has failed to ascertain the proper treatment of his loss of any marijuana seized by the dea or substantiate his claim that the dea seized dollar_figure worth of marijuana from the west hollywood dispensary petitioner also undereported his income therefore we find petitioner’s underpayment negligent and petitioner lacking reasonable_cause or good_faith accordingly we sustain respondent’s imposition of an accuracy-related_penalty under sec_6662 for the tax_year in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
